Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed January 18, 1979, upon his conviction of burglary in the second degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of six years. The appeal brings up for review the denial of defendant’s application for youthful offender treatment. Sentence modified, as a matter of discretion in the interest of justice, the application for youthful offender treatment is granted, the conviction is vacated, and the sentence is reduced to an *644indeterminate term of imprisonment with a maximum of four years. As so modifie ’, sentence affirmed. Under the facts and circumstances of this case, defendant should have been granted youthful offender treatment and sentenced as indicated. Gulotta, J.P., Hargett and O’Connor, JJ., concur.